Citation Nr: 0314550	
Decision Date: 07/02/03    Archive Date: 07/10/03	

DOCKET NO.  02-06 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence had been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and a 
major depressive adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had honorable active service from December 1978 
to December 1981.  He also had a period of service from 
September 1986 to November 1987 for which he received an 
other than honorable discharge.  In a decision dated in 
August 2000, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia held that this latter period 
of service had been terminated under other than honorable 
conditions and constituted a bar to VA benefits, exclusive of 
health care under Chapter 17, Title 38 United States Code.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
RO, which found that the veteran had not submitted new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include schizophrenia and a major depressive 
disorder.  

In February 2003 the veteran appeared at the RO and proffered 
testimony at a hearing before the undersigned member of the 
Board.  A transcript of the veteran's hearing testimony has 
been associated with his claims file.  

The Board notes that having currently decided by way of the 
present Board decision that the veteran has in fact submitted 
new and material evidence sufficient to reopen his claim for 
entitlement to service connection for an acquired psychiatric 
disorder, the Board will direct additional development with 
respect to the veteran's claim.  When it is completed, the 
Board will provide notice of the development and take further 
procedural steps before rendering a decision on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder on the merits.  See Disabled American Veterans v.  
Secretary of Veterans' Affair, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).


FINDINGS OF FACT

1.  In an unappealed February 1993 rating decision, the 
agency of original jurisdiction denied the veteran 
entitlement to service connection for a nervous disorder; a 
subsequent unappealed rating decision by the RO in June 2000 
found that new and material evidence had not been submitted 
to reopen the previously denied claim for an acquired 
psychiatric disorder.  

2.  The evidence received since the June 2000 rating decision 
is new and bears directly and substantially upon the matter 
under consideration (i.e., whether the veteran's current 
acquired psychiatric disorder had its onset in service or can 
be attributable thereto on a presumptive basis), and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The evidence received since the June 2000 rating decision, 
which is final, denying the veteran's attempt to reopen his 
claim for entitlement to service connection for an acquired 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtain evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there's 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  In this regard, by 
the appeal rating decision, statement of the case as well as 
by means of discussion during his February 2003 hearing, the 
veteran has been notified of the law and regulations 
governing his request to reopen his claim for service 
connection for an acquired psychiatric disorder.  He had also 
been notified of the reasons for the determination made 
regarding his application.  Moreover VA has made reasonable 
efforts to obtain all relevant records.  Specifically, the 
information and evidence that has been associated with the 
claims file consist of service medical records, a report of a 
VA examination afforded the veteran in September 1992, 
discharge summaries of VA and private inpatient 
hospitalization and hearing testimony provided by the 
veteran.  Therefore, under the circumstances, the VA has 
satisfied both his duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


New and Material Evidence

At the outset, the veteran is seeking to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, which was previously denied by the RO on the merits 
in February 1993.  In May 2001 the veteran filed his most 
recent application to reopen that claim.  Thus, the veteran's 
application to reopen his claim was initiated prior to August 
29, 2001, the effective date of the amended § 3.156 which 
redefines the term "material evidence" for the purpose of 
determining if a previously denied claim can be reopened.  
Compare 38 C.F.R. § 3.156(a) (2002), with 38 C.F.R. 
§ 3.156(a) (2001).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App.  289 
(1996) (citing Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
see also 66 Fed. Reg. 37,953, VAOPGCPREC11-97 (1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments of 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended version of 38 C.F.R. § 3.156 does 
not apply to the veteran's May 2001 application to reopen, 
which is discussed below.

In this case, the original claim for service connection for 
an acquired psychiatric disorder was denied by an RO rating 
decision in February 1993 on the basis that an acquired 
psychiatric disorder was not shown to have been manifested in 
service or a psychosis manifested within the first post 
service year.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Since the veteran did not appeal this adverse determination 
by the RO, it became final based on the evidence of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a), 20.302.  

With respect to a claim, which had been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim maybe 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purpose of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d. 1356, (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curium) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of this claim on any basis, in this case since 
the RO's June 2000 rating decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The basis for the RO's decision in February 1993, which 
denied service connection for an acquired psychiatric 
disorder, as noted above, was essentially that the evidence 
of record did not support a finding that an acquired 
psychiatric disorder was demonstrated during the veteran's 
period of service or manifested to a compensable degree 
within the presumptive periods following service.  The 
evidence added to the record since the June 2000 rating 
decision denying the veteran's application to reopen his 
claim for service connection for an acquired psychiatric 
disorder includes the service medical records for the 
veteran's latter period of service showing hospital and 
treatment during this period of service for problems with his 
mentation as well as testimony offered by the veteran at a 
personal hearing on appeal concerning the onset of his 
psychiatric disorder in service and its continuation 
thereafter.  The veteran's newly received service medical 
records showing evaluation and treatment for his psychiatric 
condition albeit related to an adjudicative period of service 
that was found to be other than honorable, is clearly new and 
material.  These records were not before the RO in February 
1993 when service connection was denied on the merits and 
they establish the existence of a psychiatric disorder during 
a period of service.  As such, they are new and material.

The veteran's testimony providing a direct link between the 
veteran's active service and evaluation and treatment therein 
for a psychiatric disability and the current state of his 
condition is also new and material.  See Falzone v. Brown, 
8 Vet. App. 398 (1995) (testimony in connection with a 
resubmitted claim relating to continuity of symptomatology 
which was not previously provided with a notation in service 
medical records indicating possible worsening in severity 
during service deemed sufficient to reopen claim).  

In sum, the evidence received since the RO's rating decision 
in June 2000 is both new and material as it is neither 
cumulative nor redundant and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Therefore, the Board finds that the 
evidence submitted since the June 2000 rating decision by the 
RO is new and material.  Thus the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and a major depressive disorder is 
reopened, and the merits of the veteran's claim must be 
addressed in light of all the evidence of record.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and a major depressive disorder has 
been presented.  To this extent, the appeal is granted.  


REMAND

Given that the Board has determined that new and material 
evidence has been submitted to reopened the veteran's claim, 
the Board notes a de novo review of the claim of entitlement 
to service connection for an acquired psychiatric disorder is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, the veteran is to be provided an opportunity to 
obtain VA assistance with any medical evidence necessary to 
support his contentions that his current psychiatric disorder 
had its onset in service.  In addition, an examination should 
be provided.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

Accordingly, this case is REMANDED for the following actions:


1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for service 
connection for an acquired psychiatric 
disorder.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for an acquired 
psychiatric disorder during the period 
November 1987 to the present.  Obtain 
records from each health care provider 
the appellant identifies not currently on 
file.  These records should include 
records of the veteran's reported 
hospitalization at the VAMC in East 
Orange, New Jersey during periods from 
January 1987 to December 1988; and 
records of treatment at the Community 
Service Board in Virginia Beach, Virginia 
during the period from January 1993.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA): copies of 
records pertinent to the veteran's claim 
for Social Security Disability benefits 
and a copy of the determination awarding 
benefits.

4.  After associating with the claims 
file all information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), make 
arrangements with the appropriate VA 
medical facility to schedule the veteran 
for a psychiatric examination.  Send the 
claims file to the examiner for review.  
Request that this examination include all 
indicated studies and tests deemed 
appropriate, and that all clinical 
findings be reported in detail.  Based on 
the results of the examination and a 
review of the claims folder, the examiner 
is asked to address the following 
questions: (i) Has the veteran developed 
a current psychiatric disability, to 
include schizophrenia and a major 
depressive adjustment disorder; if so, 
specify the diagnosis or diagnoses?  (ii) 
Did any diagnosed psychiatric disorder, 
to include schizophrenia and a major 
depressive disorder, have its onset 
during the veteran's period of honorable, 
active military service from December 
1978 to December 1981?  (iii)  Did any 
diagnosed psychiatric disorder, to 
include schizophrenia and a major 
depressive adjustment disorder, become 
manifested within one year following the 
veteran's separation from his period of 
honorable, active military service in 
December 1981?

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should review the 
claim for service connection for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied 
following full compliance with the VCAA, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

